DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
  
Claim Status
Claims 17, 18 and 20-38 are pending. 
Claims 1-16 and 19 were previously cancelled.
Claim 38 is newly added.
Claims 17, 18 and 20-38 have been examined.
Claims 17, 18 and 20-38 are rejected.
Priority
	Priority to 371 PCT/EP2016/062985 filed on 06/08/2016, which claims priority to European patent applications 15184367.9 filed on 09/09/2015 and 15172817.7 filed on 06/19/2015 is acknowledged.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 17, 18, 20-25 and 29-37 under 35 U.S.C. 103 as being unpatentable over Asrar et al. (US Patent Application Publication 2008/0242548 A1, Published 10/02/2008) is withdrawn in view of the unexpected results in the Affidavit filed on 02/15/2021.
	The rejection of claims 26-28 under 35 U.S.C. 103 as being unpatentable over Asrar et al. (US Patent Application Publication 2008/0242548 A1, Published 10/02/2008) as applied to claims 17, 18, 20-25 and 29-35 above, and further in view of van der Krieken et al. (US Patent Application Publication 2010/0068299 A1, Published 03/18/2010) is withdrawn in view of the unexpected results in the Affidavit filed on 02/15/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are allowed in view of the unexpected results presented in the Affidavit filed on 02/15/2021. Therefore, claims 17, 18 and 20-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617